Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for a bill of particulars of tlie defendant’s counterclaim granted as to loss of profits, and as to rents for the period during which the defendant was deprived of the use of the premises described in the complaint. Order reversed, w-ith ten dollars costs and disbursements, and motion granted to the extent above stated, with ten dollars costs. Present — O’Brien, P. J., Patterson, McLaughlin, Laughlin and Clarke, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted to the extent stated in opinion, with ten dollars costs. Settle order on notice.